Exhibit 10.3

 

AMENDED AND RESTATED

 

REGISTRATION RIGHTS AGREEMENT

 

BY AND AMONG

 

DEERFIELD CAPITAL CORP.

 

BOUNTY INVESTMENTS, LLC

 

AND

 

CIFC PARENT HOLDINGS LLC

 

 

Dated as of [                    ], 2011

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

Page

 

 

 

 

Section 1.

 

Definitions

4

 

 

 

 

Section 2.

 

Demand Registration and Piggyback Rights on Demand Registrations

8

 

 

 

 

Section 3.

 

Piggyback Rights on Company or Third Party Registrations

11

 

 

 

 

Section 4.

 

Registration Procedures

12

 

 

 

 

Section 5.

 

Registration Expenses

16

 

 

 

 

Section 6.

 

Indemnification

17

 

 

 

 

Section 7.

 

Facilitation of Sales Pursuant to Rule 144

19

 

 

 

 

Section 8.

 

Miscellaneous

20

 

2

--------------------------------------------------------------------------------


 

AMENDED AND RESTATED

REGISTRATION RIGHTS AGREEMENT

 

THIS AMENDED AND RESTATED REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is
made and entered into as of [                          ], 2011, by and among
Deerfield Capital Corp., a Maryland corporation (the “Company”), Bounty
Investments, LLC , a Delaware limited liability company (together with its
successors and assigns, “Bounty”), and CIFC Parent Holdings LLC, a Delaware
limited liability company (together with its successors and assigns, “CIFC
Parent” and, together with Bounty, the “Investors”).

 

WHEREAS, the Company, Bulls I Acquisition Corporation, a Delaware corporation
and wholly-owned subsidiary of the Company (“First MergerSub”), Bulls II
Acquisition LLC, a Delaware limited liability company and wholly-owned
subsidiary of the Company (“Second MergerSub” and, together with First
MergerSub, the “MergerSubs”), CIFC Parent and Commercial Industrial Finance
Corp., a Delaware corporation and wholly-owned subsidiary of CIFC Parent
(“CIFC”), are parties to the Agreement and Plan of Merger, dated as of
December 21, 2010 (the “Merger Agreement”), pursuant to which on or about the
date hereof (i) First MergerSub is merging with and into CIFC (the “First Step
Merger”), with CIFC continuing as the surviving entity (the “Intermediate
Surviving Entity”), (ii) the Intermediate Surviving Entity is next merging with
and into Second MergerSub (the “Second Step Merger” and, together with the First
Step Merger, the “Merger”) and (iii) in connection with the Merger, the Company
is issuing to CIFC Parent 9,090,909 shares (the “CIFC Shares”) of the common
stock of the Company, par value $.001 per share (the “Common Stock”), and making
certain cash payments to CIFC Parent, all in accordance with the terms of the
Merger Agreement;

 

WHEREAS, pursuant to that certain Acquisition and Investment Agreement, dated as
of March 22, 2010, among the Company, Bounty and Columbus Nova Credit Investment
Management, LLC, a Delaware limited liability company (the “Acquisition
Agreement”), the Company issued to Bounty 4,545,455 shares of Common Stock (the
“Bounty Shares”);

 

WHEREAS, as of the date hereof, Bounty owns (i) the Bounty Shares and
(ii) Senior Subordinated Convertible Notes in the original principal amount of
twenty-five million dollars ($25,000,000) and due December 9, 2017 (the
“Convertible Notes”), which are convertible into shares of Common Stock (the
“Conversion Shares”);

 

WHEREAS, the Company and Bounty are parties to the Registration Rights
Agreement, dated as of June 9, 2010 (the “Original Agreement”);

 

WHEREAS, the Investors are establishing certain terms and conditions concerning
the corporate governance of the Company, the CIFC Shares and the Bounty Shares
and related provisions concerning the relationship of the Investors with, and
their investments in, the Company as provided in the Amended and Restated
Stockholders Agreement, dated as of the date hereof (the “Stockholders
Agreement”);

 

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Company, CIFC Parent and CIFC to consummate the Merger and
the other transactions contemplated by the Merger Agreement; and

 

3

--------------------------------------------------------------------------------


 

WHEREAS, the Company and the Investors desire to amend and restate the Original
Agreement and establish in this Agreement certain terms and conditions
concerning the registration rights with respect to the CIFC Shares, the Bounty
Shares and Conversion Shares and related provisions concerning the relationship
of the Investors with, and their investments in, the Company from and after the
Closing (as defined below).

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto agree as follows:

 

Section 1.              Definitions.  As used in this Agreement, the following
terms shall have the respective meanings set forth in this Section 1:

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly through one or more intermediaries, controlling, controlled by or
under common control with such Person.  The term “control” (including, with
correlative meaning, the terms “controlled by” and “under common control with”),
as applied to any Person, means the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting or other securities, by contract
or otherwise.

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined under Rule 405.

 

“Business Day” means a day other than Saturday, Sunday or any other day on which
banks located in New York, New York are authorized or obligated Law to close.

 

“Closing” means the closing of the transactions contemplated in the Merger
Agreement.

 

“Commission” means the United States Securities and Exchange Commission or any
successor entity thereto.

 

“Demand Registration” has the meaning set forth in Section 2(a).

 

“Demanding Holder” means the Holder requesting registration of Registrable
Securities pursuant to Section 2(a).

 

“Effective Date” means the time and date that the Registration Statement filed
pursuant to Section 2(a)is first declared effective by the Commission or
otherwise becomes effective.

 

“Effectiveness Date” means, with respect to each Registration Statement that may
be required pursuant to Section 2(a)) hereof: (i) if the Company is a WKSI at
such time, the date such additional Registration Statement is filed; or (ii) if
the Company is not a WKSI at such time, the earlier of: (x) the forty-fifth
(45th) day following the written notice of demand therefor by the Demanding
Holder and (y) the fifth (5th) Trading Day following the date on which the
Company is notified by the Commission that such additional Registration
Statement will not be reviewed or is no longer subject to further review and
comments.

 

“Effectiveness Period” has the meaning set forth in Section 2(a).

 

4

--------------------------------------------------------------------------------


 

“Electing Holder” means (a) with respect to any Demand Registration pursuant to
Section 2(a), each Holder other than the Demanding Holder that requests to
include Registrable Securities in such Demand Registration and (b) with respect
to any Piggyback Registration pursuant to Section 3(a), each Holder that
requests to include Registrable Securities in such Piggyback Registration.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Filing Date” means with respect to each Registration Statement that may be
required pursuant to Section 2(a) hereof, (x) if the Company is then eligible to
file a Registration Statement on Form S-3, the fifteenth (15th) day following
the written notice of demand therefor by the Demanding Holder or (y) if the
Company is not then eligible to file a Registration Statement on Form S-3, the
thirtieth (30th) day following the written notice of demand therefor by the
Demanding Holder, provided, however, that if the Filing Date falls on a
Saturday, Sunday or other day that the Commission is closed for business, the
Filing Date shall be extended to the next Business Day on which the Commission
is open for business.

 

“Freely Tradable” means, with respect to any security, a security that (i) is
eligible to be sold by the Holder thereof without any volume or manner of sale
restrictions under the Securities Act pursuant to Rule 144 or (ii) (A) if
certificated, does not and is not required to bear legends restricting the
transfer thereof and (B) if not certificated, does not and is not required to
bear a restricted CUSIP number and/or is not and is not required to be held in a
“restricted account” on behalf of a Holder by the Company’s transfer agent.

 

“Governmental Authority” means any foreign, federal, state or local
governmental, judicial, legislative, regulatory or administrative agency,
commission or authority, and any court, tribunal or arbitrator(s) of competent
jurisdiction, including Self-Regulatory Organizations.

 

“Holder” or “Holders” means the record holder or holders, as the case may be,
from time to time of Convertible Notes and any Registrable Securities.

 

“Indemnified Party” has the meaning set forth in Section 6(c).

 

“Indemnifying Party” has the meaning set forth in Section 6(c).

 

“Investor Shares” means the CIFC Shares, the Bounty Shares and any other shares
of Common Stock held by CIFC Parent, Bounty or any other Investor.

 

“Law” means any statute, code, Order, law, ordinance, rule, regulation or other
requirement of any Governmental Authority (including, for the sake of clarity,
common law).

 

“Losses” has the meaning set forth in Section 6(a).

 

“Order” means any judgment, order, injunction, stipulation, decree, writ,
doctrine, ruling, assessment or arbitration award or similar order of any
Governmental Authority.

 

“Other Securities” has the meaning set forth in Section 2(d).

 

5

--------------------------------------------------------------------------------


 

“Person” means any individual, corporation, partnership, limited liability
company, limited liability partnership, firm, joint venture, association,
joint-stock company, trust, unincorporated organization, Governmental Authority
or other entity.

 

“Piggyback Notice” has the meaning set forth in Section 3(a).

 

“Piggyback Registration” has the meaning set forth in Section 3(a)

 

“Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or known to the Company to be threatened.

 

“Prospectus” means the prospectus included in a Registration Statement
(including, without limitation, a prospectus that includes any information
previously omitted from a prospectus filed as part of an effective registration
statement in reliance upon Rule 430A promulgated under the Securities Act), as
amended or supplemented by any prospectus supplement, with respect to the terms
of the offering of any portion of the Registrable Securities covered by a
Registration Statement, and all other amendments and supplements to the
Prospectus, including post-effective amendments, and all material incorporated
by reference or deemed to be incorporated by reference in such Prospectus.

 

“Questionnaire” has the meaning set forth in Section 4(k).

 

“Registrable Securities” means (i) the Investor Shares, (ii) the Conversion
Shares issuable or issued upon the conversion of the Convertible Notes and
(iii) any securities issued as (or issuable upon the conversion or exercise of
any warrant, right or other security that is issued as) a dividend, stock split,
recapitalization or other distribution with respect to, or in exchange for, or
in replacement of, the securities referenced in clauses (i) or (ii) above or
this clause (iii); provided, however, that the term “Registrable Securities”
shall exclude in all cases any securities (1) sold or exchanged by a Person
pursuant to an effective registration statement under the Act or in compliance
with Rule 144, (2) that are Freely Tradable (it being understood that for
purposes of determining eligibility for resale under this clause (2), solely
with respect to clause (i) of the definition of Freely Tradable, no securities
held by any Holder shall be considered Freely Tradable to the extent such Holder
reasonably determines that it is an affiliate (as defined under Rule 144) of the
Company) or (3) that shall have ceased to be outstanding.

 

“Registration Default” has the meaning set forth in Section 2(b).

 

“Registration Default Date” has the meaning set forth in Section 2(b).

 

“Registration Default Period” has the meaning set forth in Section 2(b).

 

“Registration Statement” means a registration statement in the form required to
register the resale of the Registrable Securities, and including the Prospectus,
amendments and supplements to each such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.

 

6

--------------------------------------------------------------------------------


 

“Rule 144” means Rule 144 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 405” means Rule 405 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 424” means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Rule 433” means Rule 433 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Self-Regulatory Organization” means each national securities exchange in the
United States of America or other commission, board, agency or body that is
charged with the supervision or regulation of brokers, dealers, securities
underwriting or trading, stock exchanges, commodities exchanges, insurance
companies or agents, investment companies or investment advisers, or to the
jurisdiction of which any party or any of their respective subsidiaries is
otherwise subject.

 

“Special Interest” has the meaning set forth in Section 2(b).

 

“Super Majority Interest” means the holders of two-thirds (66 2/3%) of the
Registrable Securities.

 

“Suspension Period” has the meaning set forth in Section 2(a).

 

“Trading Day” means any day on which the Common Stock is traded on the Trading
Market, or, if there is no Trading Market, any Business Day.

 

“Trading Market” means the principal national securities exchange on which the
Common Stock is listed.

 

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

 

7

--------------------------------------------------------------------------------


 

Section 2.              Demand Registration and Piggyback Rights on Demand
Registrations.

 

(a)           Subject to Section 2(c), if at any time the Company receives a
written request from Bounty or CIFC Parent that the Company register Registrable
Securities under the Securities Act, the Company will prepare and file with the
Commission, as promptly as reasonably practicable but not later than the
applicable Filing Date, a Registration Statement covering the resale of all
Registrable Securities that the Demanding Holder requests to be registered (each
such registration, a “Demand Registration”); provided, that the Company shall
not be required to register the Registrable Securities unless the Demanding
Holder has requested to include in such Registration at least the lesser of
(A) 1,000,000 shares of Common Stock and (B) if the Common Stock is then listed,
the number of Registrable Securities having a fair market value (based on the
closing price of the Common Stock quoted on the Trading Market immediately
preceding the date the request is received by the Company) of $5,000,000.  The
Registration Statement (i) shall be on Form S-3 (except if the Company is not
then eligible to register for resale the Registrable Securities on Form S-3, in
which case such registration shall be on another appropriate form for such
purpose) and, if the Company is a WKSI as of the Filing Date, shall be an
Automatic Shelf Registration Statement and (ii) shall contain (except if
otherwise requested by the Demanding Holder or required pursuant to written
comments received from the Commission upon a review of such Registration
Statement) the “Plan of Distribution” in substantially the form attached hereto
as Annex A.  The Company will use its commercially reasonable efforts to cause
the Registration Statement to be declared effective or otherwise to become
effective under the Securities Act as soon as possible but, in any event, no
later than the Effectiveness Date, and will use its commercially reasonable
efforts to keep the Registration Statement continuously effective from the
Effectiveness Date until the earliest to occur of (x) the date on which the
Demanding Holder notifies the Company in writing that all Registrable Securities
included in such Registration Statement have been sold in reliance thereon or
that the offering for the sale thereof (or any unsold portion thereof) has been
abandoned, and (y) thirty (30) days following the date that such Registration
Statement was declared effective by the Commission (such period, the
“Effectiveness Period”).  The Company shall promptly notify all other Holders of
any demand made by a Demanding Holder, and each such Holder who wishes to
include all or a portion of such Holder’s Registrable Securities in the Demand
Registration shall so notify the Company within fifteen (15) days after the
receipt by the Holder of the notice from the Company.  Upon any such request,
the Electing Holders shall be entitled to have their Registrable Securities
included in the Demand Registration, subject to Section 2(d).  Neither the
Company nor any other Person (other than the Demanding Holder and any Electing
Holders) shall be entitled to include Other Securities in any Demand
Registration without the prior written consent of the Demanding Holder. 
Notwithstanding anything to the contrary in this Agreement, upon notice to the
Holders, without incurring or accruing any obligation to pay any Special
Interest pursuant to (b), the Company may suspend the use or effectiveness of
the Registration Statement, or delay the Filing Date, for up to thirty (30)
consecutive days and up to ninety (90) days in the aggregate, in any 365-day
period (a “Suspension Period”) if the Board of Directors of the Company
determines that there is a valid business purpose for extension, which valid
business purpose shall include without limitation plans for a registered public
offering, an acquisition or other proposed or pending corporate developments and
similar events (it being agreed that the notice of the Extension Period need not
state the reason therefor); provided that (1) a Suspension Period shall not
prevent the Holders from requesting any Demand Registration

 

8

--------------------------------------------------------------------------------


 

or electing to participate in any Piggyback Registration under Section 3, (2) a
Suspension Period shall not apply to Holders in any Piggyback Registration to
the extent the Company has waived the Suspension Period with respect to any
registered offering of Other Securities for its own account or for the account
of any other Person, which offering gives rise to such Piggyback Registration
and (3) a Suspension Period may not be in effect, and may not commence, at any
time during the period from and after the date that the Convertible Notes are
redeemed pursuant to Section 4 of the Convertible Note Agreement through
5:00 p.m. New York City time on the date that is ten (10) consecutive Trading
Days after the date of such redemption.  In the event the Company exercises its
rights under the preceding sentence, the Holders agree to suspend, immediately
upon their receipt of the notice referred to above, their use of the Prospectus
relating to such Registration Statement in connection with any sale or offer to
sell Registrable Securities and not to sell any Registrable Securities pursuant
thereto until such Holder has been advised in writing by the Company that the
applicable Prospectus may be used or is effective (which notice the Company
agrees to provide promptly following the lapse of the event or circumstance
giving rise to such suspension).  Each Holder shall keep confidential the fact
of the delivery of the extension notice except as required by applicable Law. 
If the Company delays any Filing Date pursuant to a Suspension Period, then the
Demanding Holder may withdraw the Demand Registration at any time prior to the
filing of the Registration Statement by providing written notice to the Company.

 

(b)           If, with respect to any Registration Statement required by this
Section 2: (i) such Registration Statement is not filed on or prior to its
Filing Date, (ii) such Registration Statement is not declared effective by the
Commission or does not otherwise become effective on or prior to its required
Effectiveness Date, (iii) the Company fails to file with the Commission a
request for acceleration with Rule 461 promulgated under the Securities Act,
within five (5) Trading Days of the date on which the Company is notified
(orally or in writing, whichever is earlier) by the Commission that such
Registration Statement will not be reviewed or is not subject to further review,
or (iv) after its Effective Date, such Registration Statement ceases for any
reason to be effective and available to the Holders as to all Registrable
Securities to which it is required to cover at any time prior to the expiration
of the Effectiveness Period (in each case, except as specifically permitted
herein with respect to any applicable Suspension Period and subject to
Section 2(d)) (any such failure or breach being referred to as a “Registration
Default,” and for purposes of clauses (i) or (ii) the date on which such
Registration Default occurs, and for purposes of clause (iii) the date on which
such five (5) Trading Day period is exceeded and for purposes of clause (iv) the
date on which the Registration Statement ceases to be effective and available,
being referred to as the “Registration Default Date” and each period from and
including the Registration Default Date during which a Registration Default has
occurred and is continuing, a “Registration Default Period”), then, during the
Registration Default Period, in addition to any other rights available to the
Holders (including, without limitation, pursuant to Section 8(a)), the Company
will pay a special payment (collectively, “Special Interest”) to Holders (x) in
respect of each Convertible Note convertible into Conversion Shares that, when
issued, will constitute Registrable Securities (which, for the avoidance of
doubt, shall be deemed to constitute Registrable Securities to the extent such
Holder reasonably determines that it is, or upon conversion of such Convertible
Notes would reasonably be expected to become, an affiliate (as defined under
Rule 144) of the Company), in an amount equal to one percent (1.0%) per annum of
the principal amount of such Convertible Note and, without duplication, (y) in
respect of each Conversion Share issued upon conversion of the Convertible Notes
and that is a

 

9

--------------------------------------------------------------------------------


 

Registrable Security, in an amount equal to one percent (1.0%) per annum of the
quotient of one thousand dollars ($1,000) divided by the number of Conversion
Shares issued upon conversion of such Convertible Notes; provided that (A) no
Special Interest shall accrue or be payable in respect of the Investor Shares
and (B) the obligation to pay Special Interest in respect of a Demand
Registration may be waived with respect to all Registrable Securities covered
thereby in the sole discretion of the applicable Demanding Holder.  Special
Interest shall accrue from the applicable Registration Default Date until all
Registration Defaults have been cured and shall be payable quarterly in arrears
on each January 1, April 1, July 1 and October 1 following the applicable
Registration Default Date to the record holder of the applicable security on the
date that is fifteen (15) days prior to such payment date, until paid in full. 
Special Interest payable in respect of any Registration Default Period shall be
computed on the basis of a 360-day year consisting of twelve (12) thirty
(30)-day months.  Special Interest shall be payable only with respect to a
single Registration Default at any given time, notwithstanding the fact that
multiple Registration Defaults may have occurred and be continuing.

 

(c)           The Company shall not be required to effect a Demand Registration
of Registrable Securities pursuant to this Section 2 (x) at the request of
Bounty if the Company has effected a total of two (2) Demand Registrations at
the request of Bounty, or (y) at the request of CIFC Parent if the Company has
effected a total of two (2) Demand Registrations at the request of CIFC Parent,
in each case in accordance with the terms of this Section 2, and each
Registration Statement filed upon such Demand Registration was declared or
ordered effective by the Commission and was maintained effective by the Company
throughout the Effectiveness Period as required by Section 2(a); provided
further that, for the avoidance of doubt, any Demand Registration that is
delayed or interrupted due to a Suspension Period, for which demand has been
withdrawn in accordance with Section 2(a), or otherwise not maintained available
to the Demanding Holder and Electing Holders (subject to Section 2(d)) at all
times through the Effectiveness Period shall not constitute one (1) of the
Demand Registrations to which such Demanding Holder is enititled under this
Section 2(c).

 

(d)           If the Demand Registration is an underwritten offering and if the
managing underwriter or underwriters for a Demand Registration that is to be an
underwritten offering advises the Company and the Demanding Holder in writing
that it is their good faith opinion that the total amount of Registrable
Securities which the Demanding Holder desires to sell, taken together with all
shares of Common Stock or other equity securities of the Company (such Common
Stock and other equity securities (other than Registrable Securities)
collectively, “Other Securities”), which the Company and any other Persons
having rights to participate in such registration intend to include in such
offering, exceeds the total number or aggregate dollar amount of such securities
that can be sold without having an adverse effect on the price, timing,
distribution method or successful offering of the Registrable Securities to be
so included together with all Other Securities, then there shall be included in
such firm commitment underwritten offering the number or dollar amount of
Registrable Securities and such Other Securities that in the good faith opinion
of such managing underwriter or underwriters can be sold without so adversely
affecting such offering, and such number of Registrable Securities and Other
Securities shall be allocated for inclusion as follows: (i) first, all
Registrable Securities being sold by the Demanding Holder and Electing Holders,
pro rata, based on the number of Registrable Securities that each such Holder
has requested be included in such Demand Registration; (ii) second, all Other
Securities being sold by the Company; and (iii) third, all

 

10

--------------------------------------------------------------------------------


 

Other Securities of any holders thereof requesting inclusion in such Demand
Registration, pro rata, based on the number of Other Securities that each such
Person has requested be included in such Demand Registration.

 

(e)           Notwithstanding anything to the contrary herein, in no event shall
the Company be required to file or cause to be declared effective a Registration
Statement providing for the resale of Registrable Securities on a delayed or
continuous basis pursuant to Rule 415 or otherwise for a period longer than
thirty (30) days.

 

Section 3.              Piggyback Rights on Company or Third Party
Registrations.

 

(a)           Subject to the terms and conditions of this Agreement, if at any
time after the date hereof, the Company files a registration statement under the
Securities Act with respect to an offering of Other Securities, whether or not
for sale for its own account (other than a registration statement (i) on
Form S-4, Form S-8 or any successor forms, (ii) filed solely in connection with
any employee benefit or dividend reinvestment plan or (iii) filed pursuant to a
Demand Registration in accordance with Section 2), then the Company shall use
commercially reasonably efforts to give written notice of such filing to the
Holders at least ten (10) Business Days before the anticipated filing date (or
such later date as it becomes commercially reasonable to provide such notice)
(the “Piggyback Notice”).  The Piggyback Notice and the contents thereof shall
be kept confidential by the Holders and their respective Affiliates and
representatives, and the Holders shall be responsible for breaches of
confidentiality by their respective Affiliates and representatives.  The
Piggyback Notice shall offer the Holders the opportunity to include in such
registration statement, subject to the terms and conditions of this Agreement,
the number of Registrable Securities as they may reasonably request (a
“Piggyback Registration”).  Subject to the terms and conditions of this
Agreement, the Company shall use its commercially reasonable efforts to include
in each such Piggyback Registration all Registrable Securities with respect to
which the Company has received from the Holders written requests for inclusion
therein within ten (10) Business Days following receipt of any Piggyback Notice
by the Holders, which request shall specify the maximum number of Registrable
Securities intended to be disposed of by such Electing Holders and the intended
method of distribution.  For the avoidance of doubt and notwithstanding anything
in this Agreement to the contrary, the Company may not commence or permit the
commencement of any sale of Other Securities for its own account or the account
of another Person that is not a Holder in a public offering to which this
Section 3 applies unless the Holders shall have received the Piggyback Notice in
respect to such public offering not less than ten (10) Business Days prior to
the commencement of such sale of Other Securities. The Electing Holders shall be
permitted to withdraw all or part of the Registrable Securities from a Piggyback
Registration at any time at least two (2) Business Days prior to the effective
date of the registration statement relating to such Piggyback Registration. No
Piggyback Registration shall count towards the number of demand registrations
that any Holder is entitled to make pursuant to Section 2.

 

(b)           If any Other Securities Registered in accordance with the
procedures set forth in Section 3(a) are to be sold in an underwritten offering,
(1) the Company or other Persons designated by the Company shall have the right
to appoint the book-running, managing and other underwriter(s) for such offering
in their discretion and (2) the Electing Holders shall be permitted to include
all Registrable Securities requested to be included in such registration in such

 

11

--------------------------------------------------------------------------------


 

underwritten offering on the same terms and conditions as such Other Securities
proposed by the Company or any third party to be included in such offering;
provided, however, that if such offering involves an underwritten offering and
the managing underwriter or underwriters of such underwritten offering advise
the Company in writing that it is their good faith opinion that the total amount
of Registrable Securities requested to be so included, together with all Other
Securities that the Company and any other Persons having rights to participate
in such registration intend to include in such offering, exceeds the total
number or dollar amount of such securities that can be sold without having an
adverse effect on the price, the timing or the method of distribution of the
Registrable Securities to be so included together with all Other Securities,
then there shall be included in such firm commitment underwritten offering the
number or dollar amount of Registrable Securities and such Other Securities that
in the good faith opinion of such managing underwriter or underwriters can be
sold without so adversely affecting such offering, and such number of
Registrable Securities and Other Securities shall be allocated for inclusion as
follows: (x) to the extent such public offering is the result of a registration
initiated by the Company, (i) first, all Other Securities being sold by the
Company, (ii) second, the Registrable Securities as to which Registration has
been requested by the Electing Holders, pro rata, based on the number of
Registrable Securities beneficially owned by the Electing Holders, and
(iii) third, all Other Securities of any holders thereof (other than the Company
and the Electing Holders) requesting inclusion in such registration, pro rata,
based on the number of Other Securities beneficially owned by each such holder
of Other Securities or (y) to the extent such public offering is the result of a
registration by any Persons (other than the Company or the Holders) exercising a
contractual right to demand registration not included in this Agreement,
(i) first, all Other Securities owned by such Persons exercising the contractual
right, pro rata, based on the number of Other Securities beneficially owned by
each such holder of Other Securities, (ii) second, the Registrable Securities as
to which Registration has been requested by the Electing Holders, pro rata,
based on the number of Registrable Securities beneficially owned by such
Electing Holders, (iii) third, all Other Securities being sold by the Company,
and (iv) fourth, all Other Securities requested to be included in such
registration by other holders thereof (other than the Company and the Holders),
pro rata, based on the number of Other Securities beneficially owned by each
such holder of Other Securities.

 

Section 4.              Registration Procedures.  The procedures to be followed
by the Company and each selling Holder, and the respective rights and
obligations of the Company and such Holders, with respect to the preparation,
filing and effectiveness of a Registration Statement, and the distribution of
Registrable Securities pursuant thereto, are as follows:

 

(a)           The Company will, as promptly as practicable prior to the filing
of a Registration Statement or any related Prospectus or any amendment or
supplement thereto, (i) furnish to the Holders copies of all such documents
proposed to be filed, which documents (other than those incorporated by
reference) will be subject to the reasonable review of such Holders and (ii) use
its reasonable efforts to address in each such document when so filed with the
Commission such comments as the Holders reasonably shall propose.

 

(b)           The Company will use commercially reasonable efforts to: (i) 
prepare and file with the Commission such amendments, including post-effective
amendments, and supplements to each Registration Statement and the Prospectus
used in connection therewith as may be necessary under applicable Law with
respect to the disposition of all Registrable

 

12

--------------------------------------------------------------------------------


 

Securities covered by such Registration Statement continuously effective as to
the applicable Registrable Securities for its Effectiveness Period and prepare
and file with the Commission such additional Registration Statements in order to
register for resale under the Securities Act all of the Registrable Securities;
(ii) cause the related Prospectus to be amended or supplemented by any required
Prospectus supplement, and as so supplemented or amended to be filed pursuant to
Rule 424; and (iii) respond as promptly as reasonably possible to any comments
received from the Commission with respect to each Registration Statement or any
amendment thereto and, as promptly as reasonably possible provide the Holders
true and complete copies of all correspondence from and to the Commission
relating to such Registration Statement that pertains to the Holders as “selling
stockholders” but not any comments that would result in the disclosure to the
Holders of material and non-public information concerning the Company.

 

(c)           The Company will comply in all material respects with the
provisions of the Securities Act and the Exchange Act with respect to the
Registration Statements and the disposition of all Registrable Securities
covered by each Registration Statement.

 

(d)           The Company will notify the Holders as promptly as reasonably
practicable (and, in the case of (i)(A) below, not less than three (3) Trading
Days prior to such filing) and (if requested by any such Person) confirm such
notice in writing no later than one (1) Trading Day following the day:
(i)(A) when a Prospectus or any Prospectus supplement or post-effective
amendment to a Registration Statement is proposed to be filed; (B) when the
Commission notifies the Company whether there will be a “review” of such
Registration Statement and whenever the Commission comments in writing on such
Registration Statement (in which case the Company shall provide true and
complete copies thereof and all written responses thereto to each of the Holders
that pertain to the Holders as “selling stockholders” or to the Plan of
Distribution, but not information which the Company believes would constitute
material and non-public information); and (C) with respect to each Registration
Statement or any post-effective amendment, when the same has been declared
effective; (ii) of any request by the Commission or any other Federal or state
governmental authority for amendments or supplements to a Registration Statement
or Prospectus or for additional information that pertains to the Holders as
“selling stockholders” or the Plan of Distribution; (iii) of the issuance by the
Commission of any stop order suspending the effectiveness of a Registration
Statement covering any or all of the Registrable Securities or the initiation of
any Proceedings for that purpose; (iv) of the receipt by the Company of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction, or the initiation or threatening of any Proceeding for such
purpose; and (v) of the occurrence of (but not the nature or details concerning)
any event or passage of time that makes the financial statements included in a
Registration Statement ineligible for inclusion therein or any statement made in
such Registration Statement or Prospectus or any document incorporated or deemed
to be incorporated therein by reference untrue in any material respect or that
requires any revisions to such Registration Statement, Prospectus or other
documents so that, in the case of such Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.

 

13

--------------------------------------------------------------------------------


 

(e)           The Company will use commercially reasonable efforts to avoid the
issuance of, or, if issued, obtain the withdrawal of (i) any order suspending
the effectiveness of a Registration Statement, or (ii) any suspension of the
qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction, at the earliest practicable moment, or
if any such order or suspension is made effective during any Suspension Period,
as soon as reasonably practicable after the Suspension Period is over.

 

(f)            During the Effectiveness Period, the Company will furnish to each
Holder, without charge, at least one (1) conformed copy of each Registration
Statement and each amendment thereto and all exhibits to the extent requested by
such Person (including those incorporated by reference) promptly after the
filing of such documents with the Commission.

 

(g)           The Company will promptly deliver to each Holder, without charge,
as many copies of each Prospectus or Prospectuses (including each form of
prospectus) and each amendment or supplement thereto as such Persons may
reasonably request during the Effectiveness Period.  The Company hereby consents
to the use of such Prospectus and each amendment or supplement thereto by each
of the selling Holders in connection with the offering and sale of the
Registrable Securities covered by such Prospectus and any amendment or
supplement thereto.

 

(h)           The Company will, prior to any public offering of Registrable
Securities, use commercially reasonable efforts to register or qualify or
cooperate with the selling Holders in connection with the registration or
qualification (or exemption from such registration or qualification) of such
Registrable Securities for offer and sale under the applicable state securities
or Blue Sky Laws of those jurisdictions within the United States as any Holder
reasonably requests in writing to keep each such registration or qualification
(or exemption therefrom) effective during the Effectiveness Period and to do any
and all other acts or things necessary or advisable to enable the disposition in
such jurisdictions of the Registrable Securities covered by the Registration
Statements; provided, that the Company will not be required to (i) qualify
generally to do business or as a dealer in securities in any jurisdiction where
it is not then so qualified or (ii) take any action which would subject the
Company to general service of process or any material tax in any such
jurisdiction where it is not then so subject.

 

(i)            The Company will cooperate with the Holders to facilitate the
timely preparation and delivery of certificates representing Registrable
Securities to be delivered to a transferee pursuant to the Registration
Statements, which certificates shall be free, to the extent permitted by the
Merger Agreement, the Acquisition Agreement and the Convertible Note Agreement
and/or the Convertible Notes, of all restrictive legends, and to enable such
Registrable Securities to be in such denominations and registered in such names
as any such Holders may request.  In connection therewith, if required by the
Company’s transfer agent, the Company will promptly after the effectiveness of
the Registration Statement cause an opinion of counsel as to the effectiveness
of the Registration Statement to be delivered to and maintained with its
transfer agent, together with any other authorizations, certificates and
directions required by the transfer agent which authorize and direct the
transfer agent to issue such Registrable Securities without legend upon sale by
the holder of such shares of Registrable Securities under the Registration
Statement.

 

14

--------------------------------------------------------------------------------


 

(j)            Upon the occurrence of any event contemplated by Section 4(d)(v),
as promptly as reasonably possible, the Company will prepare a supplement or
amendment, including a post-effective amendment, if required by applicable Law,
to the affected Registration Statements or a supplement to the related
Prospectus or any document incorporated or deemed to be incorporated therein by
reference, and file any other required document so that, as thereafter
delivered, no Registration Statement nor any Prospectus will contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading.

 

(k)           In connection with filing any Registration Statement, the Company
may require each Holder that wishes to include Registrable Securities in such
Registration Statement to furnish to the Company a certified statement as to the
securities of the Company (including shares of Common Stock issuable upon
conversion of Convertible Notes) beneficially owned by such Holder and any
Affiliate thereof substantially in the form of Exhibit A hereto (the
“Questionnaire”) for use in connection with the Registration Statement at least
ten (10) Trading Days prior to the filing of the Registration Statement.  Each
Holder further agrees that it shall not be entitled to be named as a selling
securityholder in a Registration Statement or use the Prospectus for offers and
resales of Registrable Securities at any time, unless such Holder has returned
to the Company a completed and signed Questionnaire.  Each Holder acknowledges
and agrees that the information in the Questionnaire will be used by the Company
in the preparation of the Registration Statement and hereby consents to the
inclusion of such information in the Registration Statement.  The Company agrees
to periodically update the Prospectus upon request to add any Holders who have
delivered a Questionnaire since initial filing or the last such update as
selling securityholders in the Prospectus.

 

(l)            The Holders may distribute the Registrable Securities by means of
an underwritten offering; provided that (i) the Demanding Holder provides
written notice to the Company of its intention to distribute Registrable
Securities by means of an underwritten offering, (ii) the managing underwriter
or underwriters thereof shall be designated by the Demanding Holder (provided,
however, that such designated managing underwriter or underwriters shall be
reasonably acceptable to the Company), (iii) each Holder participating in such
underwritten offering agrees to sell such Holder’s Registrable Securities on the
basis provided in any underwriting arrangements approved by the persons entitled
selecting the managing underwriter or underwriters hereunder and (iv) each
Holder participating in such underwritten offering completes and executes all
questionnaires, powers of attorney, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.  The Company hereby agrees with each Holder that, in connection
with any underwritten offering in accordance with the terms hereof, it will
negotiate in good faith and execute all indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements, including using all commercially reasonable efforts to procure
customary legal opinions and auditor “comfort” letters.

 

(m)          In the event the Holders seek to complete an underwritten offering,
for a reasonable period prior to the filing of any Registration Statement, and
throughout the Effectiveness Period, the Company will make available upon
reasonable notice at the Company’s principal place of business or such other
reasonable place for inspection by the managing underwriter or underwriters
selected in accordance with Section 4(l), such financial and other

 

15

--------------------------------------------------------------------------------


 

information and books and records of the Company, and cause the officers,
employees, counsel and independent certified public accountants of the Company
to respond to such inquiries, as shall be reasonably necessary (and in the case
of counsel, not violate an attorney-client privilege in such counsel’s
reasonable belief) in the judgment of legal counsel for such managing
underwriter or underwriters, to conduct a reasonable investigation within the
meaning of Section 11 of the Securities Act; provided, however, that the
foregoing inspection and information gathering on behalf of the Holders (and any
managing underwriter or underwriters) shall be conducted by legal counsel to the
Holders (and legal counsel to such managing underwriter or underwriters); and
provided further that each such party shall be required to maintain in
confidence and not to disclose to any other Person any information or records
reasonably designated by the Company as being confidential, until such time as
(A) such information becomes a matter of public record (whether by virtue of its
inclusion in the Registration Statement or in any other manner other than
through the release of such information by any Person afforded access to such
information pursuant hereto), or (B) such Person shall be required so to
disclose such information pursuant to a subpoena or order of any court or other
governmental agency or body having jurisdiction over the matter (subject to the
requirements of such order, and only after such Person shall have given the
Company prompt prior written notice of such requirement so that the Company may
seek to object to such subpoena or order, or to make such disclosure subject to
a protective order or confidentiality agreement).

 

(n)           Bounty hereby acknowledges the restrictions on the transfer of the
Bounty Shares, the Convertible Notes and the Conversion Shares as set forth in
the Acquisition Agreement, the Stockholders Agreement and/or the Convertible
Note Agreement, and expressly acknowledges and agrees that nothing herein shall
be deemed to permit any assignment, transfer or other disposition of Registrable
Securities in violation of the terms of the Acquisition Agreement, the
Stockholders Agreement or the Convertible Note Agreement, as applicable.  CIFC
Parent hereby acknowledges the restrictions on the transfer of the CIFC Shares
as set forth in the Merger Agreement and the Stockholders Agreement, and
expressly acknowledges and agrees that nothing herein shall be deemed to permit
any assignment, transfer or other disposition of Registrable Securities in
violation of the terms of the Merger Agreement or the Stockholders Agreement.

 

Section 5.              Registration Expenses.  All fees and expenses incident
to the Company’s performance of or compliance with its obligations under this
Agreement (excluding any underwriting discounts and selling commissions, but
including all legal fees and expenses of one (1) legal counsel to the Holders)
shall be borne by the Company whether or not any Registrable Securities are sold
pursuant to a Registration Statement. The fees and expenses referred to in the
foregoing sentence shall include, without limitation, (i) all registration and
filing fees (including, without limitation, fees and expenses (A) with respect
to filings required to be made with the Trading Market, and (B) in compliance
with applicable state securities or Blue Sky Laws), (ii) printing expenses
(including, without limitation, expenses of printing certificates for
Registrable Securities and of printing prospectuses if the printing of
prospectuses is reasonably requested by the holders of a majority of the
Registrable Securities included in the Registration Statement), (iii) messenger,
telephone and delivery expenses, (iv) fees and disbursements of counsel for the
Company, (v) Securities Act liability insurance, if the Company so desires such
insurance, and (vi) fees and expenses of all other Persons retained by the
Company in connection with the consummation of the transactions contemplated by
this Agreement.  In addition, the

 

16

--------------------------------------------------------------------------------


 

Company shall be responsible for all of its internal expenses incurred in
connection with the consummation of the transactions contemplated by this
Agreement (including, without limitation, all salaries and expenses of its
officers and employees performing legal or accounting duties), the expense of
any annual audit and the fees and expenses incurred in connection with the
listing of the Registrable Securities on any securities exchange as required
hereunder.  For the avoidance of doubt, each Holder shall pay all underwriting
and placement discounts and commissions, agency and placement fees, brokers’
commissions and transfer taxes, if any, relating to the sale or disposition of
such Holder’s Registrable Securities.  In addition to the foregoing, the Company
shall pay the reasonable legal fees and expenses of the single counsel to the
Holders in connection with the Registration Statement (not to exceed $50,000 in
the aggregate); provided, however, if the Holders reasonably determine that
local counsel is required in connection with the Registration Statement, then
the Company shall be obligated to pay such reasonable legal fees and expense as
well (not to exceed $15,000 in the aggregate).

 

Section 6.              Indemnification.

 

(a)           Indemnification by the Company.  The Company will, notwithstanding
any termination of this Agreement, indemnify and hold harmless each Holder, the
officers, directors, agents, partners, members, stockholders and employees of
each of them, each Person who controls any such Holder (within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act) and the
officers, directors, agents and employees of each such controlling Person, to
the fullest extent permitted by applicable Law, from and against any and all
losses, claims, damages, liabilities, costs (including, without limitation,
reasonable costs of preparation and reasonable attorneys’ fees) and expenses
(collectively, “Losses”), as incurred, arising out of or relating to any untrue
or alleged untrue statement of a material fact contained in any Registration
Statement, any Prospectus or any form of prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433) or in
any amendment or supplement thereto or in any preliminary prospectus, or arising
out of or relating to any omission or alleged omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus or form of prospectus (including, without limitation,
any “issuer free writing prospectus” as defined in Rule 433) or supplement
thereto, in light of the circumstances under which they were made) not
misleading, except to the extent, but only to the extent, that such untrue
statements, alleged untrue statements, omissions or alleged omissions are based
solely upon information regarding such Holder furnished in writing to the
Company by such Person expressly for use therein pursuant to Section 4(k).  The
Company shall notify the Holders promptly of the institution, threat or
assertion of any Proceeding of which the Company is aware in connection with the
transactions contemplated by this Agreement.

 

(b)           Indemnification by Holders.  Each Holder shall, notwithstanding
any termination of this Agreement, severally and not jointly, indemnify and hold
harmless the Company, its directors, officers, agents and employees, each Person
who controls the Company (within the meaning of Section 15 of the Securities Act
and Section 20 of the Exchange Act), and the directors, officers, agents or
employees of such controlling Persons, to the fullest extent permitted by
applicable Law, from and against all Losses, as incurred, arising solely out of
or based solely upon any untrue statement of a material fact contained in any
Registration Statement, any Prospectus, or any form of prospectus (including,
without limitation, any “issuer free writing prospectus” as defined in
Rule 433), or in any amendment or supplement thereto, or

 

17

--------------------------------------------------------------------------------


 

arising solely out of or based solely upon any omission of a material fact
required to be stated therein or necessary to make the statements therein (in
the case of any Prospectus, or any form of prospectus (including, without
limitation, any “issuer free writing prospectus” as defined in Rule 433) or
supplement thereto, in light of the circumstances under which they were made)
not misleading to the extent, but only to the extent, that such untrue
statements or omissions are based solely upon information regarding such Holder
furnished in writing to the Company by such Holder in the Questionnaire or
otherwise expressly for use therein.  In no event shall the liability of any
selling Holder hereunder be greater in amount than the dollar amount of the net
proceeds received by such Holder upon the sale of the Registrable Securities
giving rise to such indemnification obligation.

 

(c)           Conduct of Indemnification Proceedings.  If any Proceeding shall
be brought or asserted against any Person entitled to indemnity hereunder (an
“Indemnified Party”), such Indemnified Party shall promptly notify the Person
from whom indemnity is sought (the “Indemnifying Party”) in writing, and the
Indemnifying Party shall be permitted to assume the defense thereof, including
the employment of counsel reasonably satisfactory to the Indemnified Party and
the payment of all fees and expenses incurred in connection with defense
thereof; provided, that the failure of any Indemnified Party to give such notice
shall not relieve the Indemnifying Party of its obligations or liabilities
pursuant to this Agreement, except (and only) to the extent that it shall be
finally determined by a court of competent jurisdiction (which determination is
not subject to appeal or further review) that such failure shall have
proximately and materially adversely prejudiced the Indemnifying Party.

 

An Indemnified Party shall have the right to employ separate counsel in any such
Proceeding and to participate in the defense thereof, but the fees and expenses
of such counsel shall be at the expense of such Indemnified Party or Parties
unless: (1) the Indemnifying Party has agreed in writing to pay such fees and
expenses; (2) the Indemnifying Party shall have failed promptly to assume the
defense of such Proceeding and to employ counsel reasonably satisfactory to such
Indemnified Party in any such Proceeding; or (3) the named parties to any such
Proceeding (including any impleaded parties) include both such Indemnified Party
and the Indemnifying Party, and such Indemnified Party shall have been advised
by counsel that a conflict of interest is likely to exist if the same counsel
were to represent such Indemnified Party and the Indemnifying Party (in which
case, if such Indemnified Party notifies the Indemnifying Party in writing that
it elects to employ separate counsel at the expense of the Indemnifying Party,
the Indemnifying Party shall not have the right to assume the defense thereof
and such counsel shall be at the expense of the Indemnifying Party); provided
that the Indemnifying Party shall not be liable for the fees and expenses of
more than one separate firm of attorneys at any time for all Indemnified
Parties. The Indemnifying Party shall not be liable for any settlement of any
such Proceeding effected without its written consent, which consent shall not be
unreasonably withheld, conditioned or delayed.  No Indemnifying Party shall,
without the prior written consent of the Indemnified Party, effect any
settlement of any pending Proceeding in respect of which any Indemnified Party
is a party, unless such settlement includes an unconditional release of such
Indemnified Party from all liability on claims that are the subject matter of
such Proceeding.

 

Subject to the terms and conditions of this Agreement, all fees and expenses of
the Indemnified Party (including reasonable fees and expenses to the extent
incurred in connection

 

18

--------------------------------------------------------------------------------


 

with investigating or preparing to defend such Proceeding in a manner not
inconsistent with this Section) shall be paid to the Indemnified Party, as
incurred, promptly upon receipt of written notice thereof to the Indemnifying
Party (regardless of whether it is ultimately determined that an Indemnified
Party is not entitled to indemnification hereunder; provided that the
Indemnified Party shall promptly reimburse the Indemnifying Party for all such
fees and expenses to the extent it is finally judicially determined that such
Indemnified Party is not entitled to indemnification hereunder).

 

(d)           Contribution.  If a claim for indemnification under Section 6(a)or
Section 6(b) is unavailable to an Indemnified Party (by reason of public policy
or otherwise), then each Indemnifying Party, in lieu of indemnifying such
Indemnified Party, shall contribute to the amount paid or payable by such
Indemnified Party as a result of such Losses, in such proportion as is
appropriate to reflect the relative fault of the Indemnifying Party and
Indemnified Party in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations. 
The relative fault of such Indemnifying Party and Indemnified Party shall be
determined by reference to, among other things, whether any action in question,
including any untrue or alleged untrue statement of a material fact or omission
or alleged omission of a material fact, has been taken or made by, or relates to
information supplied by, such Indemnifying Party or Indemnified Party, and the
parties’ relative intent, knowledge, access to information and opportunity to
correct or prevent such action, statement or omission.  The amount paid or
payable by a party as a result of any Losses shall be deemed to include, subject
to the limitations set forth in Section 6(c), any reasonable attorneys’ or other
reasonable fees or expenses incurred by such party in connection with any
Proceeding to the extent such party would have been indemnified for such fees or
expenses if the indemnification provided for in this Section was available to
such party in accordance with its terms.

 

The parties hereto agree that it would not be just and equitable if contribution
pursuant to this Section 6(d) were determined by pro rata allocation or by any
other method of allocation that does not take into account the equitable
considerations referred to in the immediately preceding paragraph. 
Notwithstanding the provisions of this Section 6(d), no Holder shall be required
to contribute, in the aggregate, any amount in excess of the amount by which the
proceeds actually received by such Holder from the sale of the Registrable
Securities subject to the Proceeding exceeds the amount of any damages that such
Holder has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission.  No person guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation.

 

The indemnity and contribution agreements contained in this Section are in
addition to any liability that the Indemnifying Parties may have to the
Indemnified Parties and are not in diminution or limitation of the
indemnification provisions under the Acquisition Agreement or Merger Agreement,
as applicable.

 

Section 7.              Facilitation of Sales Pursuant to Rule 144.  To the
extent it shall be required to do so under the Exchange Act, the Company shall
timely file the reports required to be filed by it under the Exchange Act or the
Securities Act (including the reports under

 

19

--------------------------------------------------------------------------------


 

Sections 13 and 15(d) of the Exchange Act referred to in subparagraph (c)(1) of
Rule 144), and shall take such further action as any Holder may reasonably
request, all to the extent required from time to time to enable the Holders to
sell Registrable Securities without registration under the Securities Act within
the limitations of the exemption provided by Rule 144.  Upon the request of any
Holder in connection with that Holder’s sale pursuant to Rule 144, the Company
shall deliver to such Holder a written statement as to whether it has complied
with such requirements.

 

Section 8.              Miscellaneous.

 

(a)           Termination.  The rights granted under this Agreement shall
automatically terminate upon the earlier of (i) such time as there are no
outstanding Registrable Securities and (ii) the date and time at which all of
the Registrable Securities are Freely Tradable.

 

(b)           Specific Performance.  The Company and each Holder acknowledge
that each party would not have an adequate remedy at law for money damages in
the event that any of the covenants hereunder have not been performed in
accordance with their terms, and therefore agree that each other party hereto
shall be entitled to specific enforcement of the terms hereof and any other
equitable remedy to which such party may be entitled.  Each of the parties
hereby waives (i) any defenses in any action for specific performance, including
the defense that a remedy at law would be adequate and (ii) any requirement
under any Law to post a bond or other security as a prerequisite to obtaining
equitable relief.

 

(c)           Compliance.  Subject to the Company’s compliance with its
obligations set forth under Section 4, each Holder covenants and agrees that it
will comply with the prospectus delivery requirements of the Securities Act as
applicable to it (unless an exemption therefrom is available) in connection with
sales of Registrable Securities pursuant to the Registration Statement and shall
sell the Registrable Securities only in accordance with a method of distribution
described in the Registration Statement.

 

(d)           Discontinued Disposition.  Each Holder agrees by its acquisition
of such Registrable Securities that, upon receipt of a notice from the Company
of the occurrence of any event of the kind described in Section 4(d), such
Holder will forthwith discontinue disposition of such Registrable Securities
under the Registration Statement until such Holder’s receipt of the copies of
the supplemented Prospectus and/or amended Registration Statement or until it is
advised in writing by the Company that the use of the applicable Prospectus may
be resumed, and, in either case, has received copies of any additional or
supplemental filings that are incorporated or deemed to be incorporated by
reference in such Prospectus or Registration Statement.  The Company may provide
appropriate stop orders to enforce the provisions of this paragraph.

 

(e)           Amendments and Waivers.  This Agreement may not be amended,
altered or modified and no provision of this Agreement may be waived or amended
except by written instrument executed by a Super Majority Interest and the
Company; provided that any requirement hereunder in respect of a Demand
Registration (including any obligation to pay Special Interest in respect
thereof) may be waived or modified with respect to all Registrable Securities
covered thereby in a written instrument signed by the Company and the applicable

 

20

--------------------------------------------------------------------------------


 

Demanding Holder. The failure by any party hereto to enforce at any time any of
the provisions of this Agreement shall in no way be construed to be a waiver of
any such provision nor in any way to affect the validity of this Agreement or
any part hereof or the right of such party thereafter to enforce each and every
such provision.  No waiver of any breach of or non-compliance with this
Agreement shall be held to be a waiver of any other or subsequent breach or
non-compliance. Any waiver made by any party hereto in connection with this
Agreement shall not be valid unless agreed to in writing by such party.

 

(f)            Notices.  Any and all notices or other communications or
deliveries required or permitted to be provided hereunder shall be in writing
and shall be deemed given and effective (a) on the first (1st) Business Day
after being sent, prepaid, by nationally recognized overnight courier that
issues a receipt or other confirmation of delivery, (b) upon machine generated
acknowledgement of receipt after transmittal by facsimile if so acknowledged to
have been received before 5:00 p.m. on a Business Day at the location of receipt
and otherwise on the next following Business Day or (c) when sent, if sent by
electronic mail before 5:00 p.m. on a Business Day at the location of receipt
and otherwise the next following Business Day.  Any party may change the address
to which Notices under this Agreement are to be sent to it by giving written
notice of a change of address in the manner provided in this Agreement for
giving Notice.  The address for such notices and communications shall be as
follows:

 

If to the Company:

 

Deerfield Capital Corp.
6250 North River Road
Rosemont, Illinois 60018
Attention: Robert Contreras
Facsimile: (773) 380-1695
Email: rcontreras@DeerfieldCapital.com

 

 

 

With a copy to:

 

Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Attention: Simeon Gold, Esq.
Facsimile: (212) 310-8007
E-mail: simeon.gold@weil.com

 

 

 

If to Bounty:

 

Bounty Investments, LLC
c/o Columbus Nova
900 Third Avenue, 19th Floor
New York, NY 10022
Attention: Paul Lipari
Facsimile: (212) 308-6623
Email: plipari@columbusnova.com

 

21

--------------------------------------------------------------------------------


 

With a copy to:

 

Latham & Watkins LLP
885 Third Avenue
New York, NY 10022
Attention: James C. Gorton, Esq.
Facsimile: (212) 751-4864
E-mail Address: james.gorton@lw.com

 

 

 

If to CIFC Parent:

 

CIFC Parent Holdings LLC
250 Park Avenue, 5th Floor
New York, NY 10177
Attention: Peter Gleysteen
Facsimile: (212) 624-1199
E-mail: pgleysteen@cifc.com

 

 

 

With a copy to:

 

Goodwin Procter LLP
135 Commonwealth Drive
Menlo Park, CA 94025
Attention: Kevin M. Dennis, Esq.
Facsimile: (650) 853-1038
E-mail: kdennis@goodwinprocter.com

 

 

 

If to any other Person who is then the registered Holder:

 

To the address of such Holder as it appears in the applicable register for the
Registrable Securities, or after delivery of a Questionnaire by such Holder, as
provided in such Questionnaire or such other address as may be designated in
writing hereafter, in the same manner, by such Person.

 

 

 

 

(g)           Successors and Assigns.  This Agreement shall inure to the benefit
of and be binding upon the successors and permitted assigns of each of the
parties and shall inure to the benefit of each Holder; provided, however, that
nothing herein shall be deemed to permit any assignment, transfer or other
disposition of Registrable Securities in violation of the terms of (i) in the
case of Bounty, the Acquisition Agreement, the Stockholders Agreement or the
Convertible Note Agreement and (ii) in the case of CIFC Parent, the Merger
Agreement or the Stockholders Agreement. The Company may not assign its rights
or obligations hereunder without the prior written consent of the other parties
hereto (other than by operation of merger).

 

(h)           Execution and Counterparts.  This Agreement may be executed in
counterparts (including by facsimile or other electronic transmission), each of
which shall be deemed an original and each of which shall constitute one and the
same instrument.

 

(i)            Governing Law.  This Agreement shall be governed by and construed
in accordance with the Laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.

 

22

--------------------------------------------------------------------------------


 

(j)            Consent to Jurisdiction.  Each party to this Agreement, by its
execution hereof, (a) hereby irrevocably consents and agrees that any action,
suit or proceeding arising in connection with any disagreement, dispute,
controversy or claim, in whole or in part, arising out of, related to, based
upon or in connection with this Agreement or the subject matter hereof shall be
brought only in the courts of the State Courts of the State of New York, New
York County or the United States District Court located in the State of New
York, New York County, (b) hereby waives to the extent not prohibited by
applicable Law, and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action, any claim that it is not subject personally to
the jurisdiction of the above-named courts, that its property is exempt or
immune from attachment or execution, that any such action brought in one of the
above-named courts should be dismissed on grounds of forum non conveniens,
should be transferred to any court other than one of the above-named courts, or
should be stayed by reason of the pendency of some other proceeding in any other
court other than one of the above-named courts, or that this Agreement or the
subject matter hereof may not be enforced in or by such court and (c) hereby
agrees not to commence any such action other than before one of the above-named
courts nor to make any motion or take any other action seeking or intending to
cause the transfer or removal of any such action to any court other than one of
the above-named courts whether on the grounds of forum non conveniens or
otherwise. Each party hereby (i) consents to service of process in any such
action in any manner permitted by New York law, (ii) agrees that service of
process made in accordance with clause (i) or made by registered or certified
mail, return receipt requested, at its address specified pursuant to
Section 8(f), shall constitute good and valid service of process in any such
action, and (iii) waives and agrees not to assert (by way of motion, as a
defense, or otherwise) in any such action any claim that service of process made
in accordance with clause (i) or (ii) does not constitute good and valid service
of process.

 

(k)           Severability.  If any term, provision, covenant or restriction of
this Agreement is held by a court of competent jurisdiction to be invalid,
illegal, void or unenforceable, the remainder of the terms, provisions,
covenants and restrictions set forth herein shall remain in full force and
effect and shall in no way be affected, impaired or invalidated, and the parties
hereto shall use their reasonable efforts to find and employ an alternative
means to achieve the same or substantially the same result as that contemplated
by such term, provision, covenant or restriction.  It is hereby stipulated and
declared to be the intention of the parties that they would have executed the
remaining terms, provisions, covenants and restrictions without including any of
such that may be hereafter declared invalid, illegal, void or unenforceable.

 

(l)            Entire Agreement.  This Agreement, including any Schedules,
Exhibits, Annexes, certificates and lists referred to herein, any documents
executed by the parties simultaneously herewith or pursuant thereto constitute
the entire understanding and agreement of the parties hereto with respect to the
subject matter hereof  and supersedes all other prior agreements and
understandings, written or oral, between the parties with respect to such
subject matter (including without limitation, the Original Agreement).  Each of
the Company and Bounty hereby agrees, approves and consents, by its signature
hereto, that the Original Agreement be, and hereby is, amended and restated in
its entirety to read as set forth herein.

 

(m)          Headings; Section References.  The headings in this Agreement are
for convenience of reference only and shall not limit or otherwise affect the
meaning hereof. Unless

 

23

--------------------------------------------------------------------------------


 

otherwise stated, references to Sections, Schedules and Exhibits are to the
Sections, Schedules and Exhibits of this Agreement.

 

(n)           Delays or Omissions.  No delay or omission to exercise any right,
power, or remedy accruing to any party under this Agreement shall impair any
such right, power, or remedy of such party, nor shall it be construed to be a
waiver of or acquiescence to any breach or default, or of or in any similar
breach or default thereafter occurring; nor shall any waiver of any single
breach or default be deemed a waiver of any other breach or default.  All
remedies, either under this Agreement or by Law or otherwise afforded to any
holder, shall be cumulative and not alternative.

 

(o)           Mutual Drafting; Interpretation.  Each party hereto has
participated in the drafting of this Agreement, which each such party
acknowledges is the result of extensive negotiations between the parties.  If an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties, and no presumption or burden
of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provision.

 

[THIS SPACE LEFT BLANK INTENTIONALLY]

 

24

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Registration Rights Agreement as of the date first written above.

 

 

 

COMPANY:

 

 

 

DEERFIELD CAPITAL CORP.

 

 

 

By:

 

 

Name:

Jonathan Trutter

 

Title:

Chief Executive Officer

 

 

 

 

 

INVESTORS:

 

 

 

BOUNTY INVESTMENTS, LLC

 

 

 

By:

 

 

Name:

Andrew Intrater

 

Title:

Chief Executive Officer

 

 

 

 

 

CIFC PARENT HOLDINGS LLC

 

 

 

By:

 

 

Name:

Peter Gleysteen

 

Title:

Chief Executive Officer

 

Signature Page to Amended and Restated Registration Rights Agreement

 

--------------------------------------------------------------------------------


 

ANNEX A

 

PLAN OF DISTRIBUTION

 

The holders of Securities (defined below) selling or otherwise disposing of such
Securities pursuant hereto (the “Selling Securityholders”) and any of their
pledgees, donees, transferees, assignees or other successors-in-interest may,
from time to time, sell, transfer or otherwise dispose of any or all of their
shares of common stock of the Company or other securities of the Company
included for public offering in this prospectus (collectively, “Securities”) or
interests in Securities on any stock exchange, market or trading facility on
which the Securities are traded or in private transactions.  These dispositions
may be at fixed prices, at prevailing market prices at the time of sale, at
prices related to the prevailing market price, at varying prices determined at
the time of sale, or at negotiated prices.  The Selling Securityholders may use
one or more of the following methods when disposing of the Securities or
interests therein:

 

·              ordinary brokerage transactions and transactions in which the
broker-dealer solicits purchasers;

 

·              block trades in which the broker-dealer will attempt to sell the
Securities as agent but may position and resell a portion of the block as
principal to facilitate the transaction;

 

·              purchases by a broker-dealer as principal and resale by the
broker-dealer for its account;

 

·              an exchange distribution in accordance with the rules of the
applicable exchange;

 

·              privately negotiated transactions;

 

·              short sales entered into after the effective date of the
registration statement of which this prospectus is a part;

 

·              through the writing or settlement of options or other hedging
transactions, whether through an options exchange or otherwise;

 

·              broker-dealers may agree with the Selling Securityholders to sell
a specified number of such Securities at a stipulated price per share;

 

·              a combination of any such methods of disposition; and

 

·              any other method permitted pursuant to applicable law.

 

The Selling Securityholders may also sell Securities under Rule 144 under the
Securities Act, if available, rather than under this prospectus.

 

Broker-dealers engaged by the Selling Securityholders may arrange for other
broker-dealers to participate in sales.  Broker-dealers may receive commissions
or discounts from the

 

i

--------------------------------------------------------------------------------


 

Selling Securityholders (or, if any broker-dealer acts as agent for the
purchaser of  securities, from the purchaser) in amounts to be negotiated.  The
Selling Securityholders do not expect these commissions and discounts to exceed
what is customary in the types of transactions involved.

 

The Selling Securityholders may from time to time pledge or grant a security
interest in some or all of the Securities owned by them and, if they default in
the performance of their secured obligations, the pledgees or secured parties
may offer and sell Securities from time to time under this prospectus, or under
an amendment to this prospectus under Rule 424(b)(3) or other applicable
provision of the Securities Act of 1933 amending the list of Selling
Securityholders to include the pledgee, transferee or other successors in
interest as Selling Securityholders under this prospectus.

 

Upon the Company being notified in writing by a Selling Securityholder that any
material arrangement has been entered into with a broker-dealer for the sale of
Securities through a block trade, special offering, exchange distribution or
secondary distribution or a purchase by a broker or dealer, a supplement to this
prospectus will be filed, if required, pursuant to Rule 424(b) under the
Securities Act, disclosing (i) the name of each such Selling Securityholder and
of the participating broker-dealer(s), (ii) the number of Securities involved,
(iii) the price at which such Securities were sold, (iv) the commissions paid or
discounts or concessions allowed to such broker-dealer(s), where applicable,
(v) that such broker-dealer(s) did not conduct any investigation to verify the
information set out or incorporated by reference in this prospectus, and
(vi) other facts material to the transaction.  In addition, upon the Company
being notified in writing by a Selling Securityholder that a donee or pledge
intends to sell more than 500 Securities, a supplement to this prospectus will
be filed if then required in accordance with applicable securities law.

 

The Selling Securityholders also may transfer the Securities in other
circumstances, in which case the transferees, pledgees or other successors in
interest will be the selling beneficial owners for purposes of this prospectus.

 

In connection with the sale of Securities or interests in Securities, the
Selling Securityholders may enter into hedging transactions with broker-dealers
or other financial institutions, which may in turn engage in short sales of the
Common Stock in the course of hedging the positions they assume.  The Selling
Securityholders may also sell Securities of Common Stock short and deliver these
securities to close out their short positions, or loan or pledge the Common
Stock to broker-dealers that in turn may sell these securities. The Selling
Securityholders may also enter into option or other transactions with
broker-dealers or other financial institutions or the creation of one or more
derivative securities which require the delivery to such broker-dealer or other
financial institution of Securities offered by this prospectus, which Securities
such broker-dealer or other financial institution may resell pursuant to this
prospectus (as supplemented or amended to reflect such transaction).

 

The Selling Securityholders may enter into derivative transactions with third
parties, or sell securities not covered by this prospectus to third parties in
privately negotiated transactions.  If the applicable prospectus supplement
indicates, in connection with those derivatives, the third parties may sell
securities covered by this prospectus and the applicable prospectus supplement,

 

A-ii

--------------------------------------------------------------------------------


 

including in short sale transactions.  If so, the third party may use securities
pledged by the Selling Securityholders or borrowed from the Selling
Securityholders or others to settle those sales or to close out any related open
borrowings of stock, and may use securities received from the Selling
Securityholders in settlement of those derivatives to close out any related open
borrowings of stock. The third party in such sale transactions will be an
underwriter and, if not identified in this prospectus, will be identified in the
applicable prospectus supplement (or a post-effective amendment).

 

The Company has advised the Selling Securityholders that they are required to
comply with Regulation M promulgated under the Securities and Exchange Act
during such time as they may be engaged in a distribution of the Securities. 
The foregoing may affect the marketability of the Securities.

 

The Company is required to pay all fees and expenses incident to the
registration of the Securities.  The Company has agreed to indemnify the Selling
Securityholders against certain losses, claims, damages and liabilities,
including liabilities under the Securities Act or otherwise.

 

A-iii

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF

 

SELLING SECURITYHOLDER QUESTIONNAIRE

 

Reference is made to that certain Amended and Restated Registration Rights
Agreement (the “Registration Rights Agreement”), dated as of
[                  ], 2011, by and among Deerfield Capital Corp., (the
“Company”), Bounty Investments, LLC (“Bounty”), and CIFC Parent Holdings LLC
(“CIFC Parent”).  Capitalized terms used and not defined herein shall have the
meanings given to such terms in the Registration Rights Agreement.

 

The undersigned Holder (the “Selling Securityholder”) of the Registrable
Securities is providing this Selling Securityholder Questionnaire pursuant to
Section 4(k) of the Registration Rights Agreement. The Selling Securityholder,
by signing and returning this Selling Securityholder Questionnaire, understands
that it will be bound by the terms and conditions of this Selling Securityholder
Questionnaire and the Registration Rights Agreement.  The Selling Securityholder
hereby acknowledges its indemnity obligations pursuant to Section 6(b) of the
Registration Rights Agreement.

 

A-1

--------------------------------------------------------------------------------


 

The Selling Securityholder provides the following information to the Company and
represents and warrants that such information is accurate and complete:

 

(1)

 

(a)

 

Full Legal Name of Selling Securityholder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

Full Legal Name of Registered Holder (if not the same as (a) above) through
which Registrable Securities listed in (3) below are held:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(c)

 

Full Legal Name of DTC Participant (if applicable and if not the same as
(b) above) through which Registrable Securities listed in (3) below are held:

 

 

 

 

 

(2)

 

Address for Notices to Selling Securityholder:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Telephone (including area code):

 

 

 

 

 

 

 

Fax (including area code):

 

 

 

 

 

 

 

Contact Person:

 

 

 

 

 

(3)

 

Beneficial Ownership of Registrable Securities:

 

 

 

 

 

 

 

(a)

 

Type and Principal Amount/Number of Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(b)

 

CUSIP No(s). of such Registrable Securities beneficially owned:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(4)

 

Beneficial Ownership of Other Securities of the Company Owned by the Selling
Securityholder:

 

 

 

 

 

Except as set forth below in this Item (4), the Selling Securityholder is not
the beneficial or registered owner of any securities of the Company other than
the Registrable Securities listed above in Item (3).

 

 

 

 

 

(a)

 

Type and Amount of Other Securities beneficially owned by the Selling
Securityholder:

 

 

 

 

 

 

 

 

 

 

 

 

A-2

--------------------------------------------------------------------------------


 

 

 

(b)

 

CUSIP No(s). of such Other Securities beneficially owned:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(5)

 

Relationship with the Company:

 

 

 

 

 

 

 

Except as set forth below, neither the Selling Securityholder nor any of its
affiliates, officers, directors or principal equity holders (5% or more) has
held any position or office or has had any other material relationship with the
Company (or its predecessors or affiliates) during the past three years.

 

 

 

 

 

 

 

State any exceptions here:

 

 

 

 

 

(6)

 

Is the Selling Securityholder a registered broker-dealer?

 

 

 

 

 

Yes

o

 

 

 

 

 

No

o

 

 

 

If “Yes,” please answer subsection (a) and subsection (b):

 

 

 

 

(a)  Did the Selling Securityholder acquire the Registrable Securities as
compensation for underwriting/broker-dealer activities to the Company?

 

 

 

 

 

Yes

o

 

 

 

 

 

 

No

o

 

 

 

 

 

 

(b)  If you answered “No” to question 6(a), please explain your reason for
acquiring the Registrable Securities:

 

 

 

 

 

 

 

 

 

 

 

(7)

Is the Selling Securityholder an affiliate of a registered broker-dealer?

 

 

Yes

o

 

 

No

o

 

 

If “Yes,” please identify the registered broker-dealer(s), describe the nature
of the affiliation(s) and answer subsection (a) and subsection (b):

 

 

 

 

 

 

 

 

(a)  Did the Selling Securityholder purchase the Registrable Securities in the
ordinary course of business (if no, please explain)?

 

A-3

--------------------------------------------------------------------------------


 

 

 

Yes

o

 

 

 

 

 

 

No

o

 

 

 

Explain:

 

 

 

 

 

 

 

 

(b)  Did the Selling Securityholder have an agreement or understanding, directly
or indirectly, with any person to distribute the Registrable Securities at the
same time the Registrable Securities were originally purchased (if yes, please
explain)?

 

 

 

 

 

 

Yes

o

 

 

 

 

 

 

No

o

 

 

 

 

 

Explain:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

(8)

Is the Selling Securityholder a non-public entity?

 

 

 

 

Yes

o

 

 

No

o

 

 

If “Yes,” please answer subsection (a):

 

 

 

(a) Identify the natural person or persons that have voting or investment
control over the Registrable Securities that the non-public entity owns:

 

 

 

(9)

Plan of Distribution:

 

 

The Selling Securityholder (including its donees and pledgees) intends to
distribute the Registrable Securities listed above in Item (3) pursuant to the
Registration Statement in accordance with the Plan of Distribution attached as
Annex A to the Registration Rights Agreement.

 

The Selling Securityholder acknowledges that it understands its obligations to
comply with the provisions of the Securities Exchange Act of 1934, as amended,
and the rules thereunder relating to stock manipulation, particularly Regulation
M thereunder (or any successor rules or regulations), in connection with any
offering of Registrable Securities pursuant to the Shelf Registration
Agreement.  The Selling Securityholder agrees that neither it nor any person
acting on its behalf will engage in any transaction in violation of such
provisions.

 

Pursuant to the Registration Rights Agreement, the Company has agreed under
certain circumstances to indemnify the Selling Securityholder against certain
liabilities.

 

A-4

--------------------------------------------------------------------------------


 

In the event the Selling Securityholder transfers all or any portion of the
Registrable Securities listed in Item (3) above after the date on which such
information is provided to the Company other than pursuant to the Registration
Statement, the Selling Securityholder agrees to notify the transferee(s) at the
time of the transfer of its rights and obligations under this Selling
Securityholder Questionnaire and the Registration Rights Agreement.

 

In accordance with the Selling Securityholder’s obligation under the
Registration Rights Agreement to provide such information as may be required by
Law or by the staff of the Commission for inclusion in the Registration
Statement, the Selling Securityholder agrees to promptly notify the Company of
any inaccuracies or changes in the information provided herein that may occur
subsequent to the date hereof at anytime while the Registration Statement
remains effective.  All notices to the Selling Securityholder pursuant to the
Registration Rights Agreement shall be made in writing, by hand-delivery,
first-class mail, or air courier guaranteeing overnight delivery to the address
set forth below.

 

By signing below, the Selling Securityholder consents to the disclosure of the
information contained herein in its answers to Items (1) through (9) above and
the inclusion of such information in the Registration Statement and the related
Prospectus.  The undersigned understands that such information will be relied
upon by the Company in connection with the preparation or amendment of the
Registration Statement and the related Prospectus.

 

By signing below, the undersigned agrees that if the Company notifies the
undersigned that the Registration Statement is not available pursuant to the
terms of the Registration Rights Agreement, the undersigned will suspend use of
the Prospectus until notice from the Company that the Prospectus is again
available.

 

Once this Selling Securityholder Questionnaire is executed by the undersigned
and received by the Company, the terms of this Selling Securityholder
Questionnaire, and the representations, warranties and agreements contained
herein, shall be binding on, shall inure to the benefit of and shall be
enforceable by the respective successors, heirs, personal representatives, and
assigns of the Company and the undersigned with respect to the Registrable
Securities beneficially owned by the undersigned and listed in Item (3) above. 
This Selling Securityholder Questionnaire shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
laws or conflicts of laws provisions thereof that would require the application
of the laws of any other jurisdiction.

 

A-5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, by authority duly given, has caused this
Selling Securityholder Questionnaire to be executed and delivered either in
person or by its duly authorized agent.

 

Dated:

 

 

 

 

 

 

 

 

 

 

 

Beneficial Owner

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

PLEASE RETURN THE COMPLETED AND EXECUTED

 

SELLING SECURITYHOLDER QUESTIONNAIRE TO THE COMPANY AT:

 

Deerfield Capital Corp.
6250 North River Road
Rosemont, Illinois 60018
Attention:  Robert Contreras
Facsimile:  (773) 380-1695
Email: rcontreras@DeerfieldCapital.com

 

A-6

--------------------------------------------------------------------------------